Citation Nr: 1603343	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-04 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to non-service-connected (NSC) improved pension with an aid and attendance allowance.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 through June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision issued by the Department of Veterans Affairs (VA) Pension Maintenance Center at the Regional Office (RO) in St. Paul, Minnesota.  The Veteran has perfected a timely appeal of that decision.

Testimony was received from the Veteran and his friend, M.H., during a September 2015 video conference hearing.  A transcript of that testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2010 claim, the Veteran alleged entitlement to VA NSC pension benefits, with an allowance for aid and attendance.  In subsequent documentation and in his September 2015 video conference hearing testimony, the Veteran alleged more specifically that he is disabled due to physical impairment caused by non-service-connected Parkinson's disease that was diagnosed in 2006.  In a November 2012 statement, he reported that he has been divorced from his spouse since December 2007.  The record reflects also that the Veteran does not claim any dependents.

Under VA laws and regulations, the payment of NSC pension benefits is provided to qualifying veterans who are permanently and totally disabled from a NSC disability which is not the result of willful misconduct.  In order to qualify, the veteran must have had the requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b). 

A veteran meets the service requirements of the statute and regulation if he or she served in active military, naval or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Specifically defined periods of war include the periods from June 27, 1950, through January 31, 1955, for the Korean War; from February 28, 1961 through May 7, 1975, for the Vietnam War (in the case of veterans who served in Vietnam; otherwise from August 5, 1964 to the same end date); and from August 2, 1990 through a date to be prescribed by Presidential proclamation or law for the Persian Gulf War.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2.  Here, the Veteran's DD Form 214 documents the Veteran's active duty service from September 1969 through June 1971.  As such, the evidence shows that the Veteran had qualifying wartime active duty service for VA NSC pension purposes.

Under the regulations, a veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income.  38 U.S.C.A. § 1521 (West 2015); 38 C.F.R. § 3.23 (2015).  Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded. 38 C.F.R. § 3.271 (2015).  It also includes income of a veteran's spouse and/or child(ren) regardless of whether dependency has been established for VA pension purposes.  See 38 C.F.R. § 3.23(d)(4) (2015).  For purposes of determining entitlement, nonrecurring income (i.e., income received on a one-time basis) will be counted for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(3) (2015).

"Recurring income" means income that is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.), and that will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.  Income from the Social Security Administration (SSA) is not excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a claimant for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate (MAPR) or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); 
38 U.S.C.A. § 1503(a)(8) (2015).

Basic entitlement exists only if, among other things, the Veteran's countable income is not in excess of the MAPR specified by law.  38 U.S.C.A. § 1521(a).  If basic entitlement is met, the monthly rate of pension shall be computed by reducing the maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement and dividing the remainder by twelve.  38 C.F.R. § 3.273(a) (2015).

Given the foregoing laws and regulations, obtaining full and accurate information pertaining to the Veteran's medical expenses is essential in adjudicating his claim for NSC pension benefits.  Subject to the same, the Board observes that the Veteran has not provided VA with any information pertaining to unreimbursed medical expenses paid by him during the 2015 calendar year.  Information as to such expenses can be used to offset documented income for that year in calculating his total countable income, and as such, may assist the Veteran in obtaining the benefits being sought.  Under the circumstances, VA should contact the Veteran and ask him to provide information as to the amount of unreimbursed payments for medical expenses paid by him from January 2015 through the present.  Also, in order to ensure that the most up-to-date information is available in the record, the Veteran should be asked to provide current information as to his current income, marital status, and the status of any dependents.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to NSC improved pension with an aid and attendance allowance.  The letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The Veteran should be asked to provide information as to the amount of unreimbursed payments for medical expenses made by him since January 2015; his current marital status; income received since January 2015; and current dependency status.
 
2.  Obtain the information identified above from the Veteran.  Records obtained should be associated with the claims file.
 
3.  After completion of the above development, the issues of the Veteran's entitlement to NSC improved pension with an aid and attendance allowance should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




